UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)November 15, 2011 GOVERNMENT TRUST 1-D (Exact name of registrant as specified in its charter) Illinois 33-23681 36-6889513 (State or other jurisdiction of (Commission (I.R.S. Employer incorporation) File Number) Identification No.) The Bank of New York Mellon Trust Company, N.A. (formerly J.P. Morgan Trust Company, N.A.), Trustee 2 North LaSalle Street, Suite 1020 Chicago, Illinois60602 (Address of Principal Executive Offices)(Zip Code) Registrant's telephone number, including area code(312) 827-8617 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule14d-2(b) underthe Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) undertheExchange Act(17 CFR 240.13e-4(c)) Item 8.01Other Events. Attached hereto as Exhibit 99.1 is the Report to Holders of Government Trust Certificates Class 1-D. Item 9.01Financial Statements and Exhibits. (d)Exhibits. The following Exhibit is filed as part of the Current Report on Form 8-K: (99.1)Report to Holders of Government Trust Certificates Class 1-D -2- SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GOVERNMENT TRUST 1-D By: The Bank of New York Mellon Trust Company, N.A. (formerly J.P. Morgan Trust Company, N.A.), not in its individual capacity but solely as Trustee on behalf of the Trust 1-D Date:November 16, 2011 By: /s/ Lawrence M. Kusch Lawrence M. Kusch Vice President -3- EXHIBIT INDEX Exhibit NumberDescription 99.1Report to Holders of Government Trust Certificates Class 1-D -4-
